United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                       May 20, 2020

                                              Before

                           MICHAEL B. BRENNAN, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge



No. 19‐2289

CARLOS ALVAREZ‐ESPINO,                             Petition for Review of an Order of the
                                Petitioner,        Board of Immigration Appeals.
      v.
                                                   No. A200‐557‐981
WILLIAM P. BARR, Attorney General
of the United States,
                         Respondent.

                                        ORDER

       Petitioner filed a petition for rehearing and rehearing en banc on May 4, 2020. No
judge in regular active service has requested a vote on the petition for rehearing en banc
and all members of the original panel have voted to deny rehearing and to issue an
amended opinion. The court’s opinion dated March 6, 2020 is amended by the attached
opinion, which includes changes to pages 2, 5, and 8.

        Accordingly, IT IS ORDERED that the petition for rehearing and rehearing en
banc is therefore DENIED.